SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

504
CA 15-01181
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF MICHAEL S. RIZZO,
PETITIONER-APPELLANT,

                      V                                            ORDER

RESCUE MISSION OF THE CITY OF UTICA, INC., CITY
OF UTICA, DAVID ROEFARO, AS MAYOR OF CITY OF
UTICA AND AS ACTING COMMISSIONER OF CODES, AND
JOHN GILBRIDE, AS CHIEF BUILDING INSPECTOR FOR
CITY OF UTICA ZONING BOARD OF APPEALS,
RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


PETER J. DIGIORGIO, JR., UTICA, FOR PETITIONER-APPELLANT.

SCHMITT & LASCURETTES, LLC, UTICA (WILLIAM P. SCHMITT OF COUNSEL), FOR
RESPONDENT-RESPONDENT RESCUE MISSION OF THE CITY OF UTICA, INC.

WILLIAM M. BORRILL, CORPORATION COUNSEL, UTICA (KATHRYN HARTNETT OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS CITY OF UTICA, DAVID ROEFARO, AS
MAYOR OF CITY OF UTICA AND AS ACTING COMMISSIONER OF CODES, AND JOHN
GILBRIDE, AS CHIEF BUILDING INSPECTOR FOR CITY OF UTICA ZONING BOARD
OF APPEALS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Oneida County (Erin P. Gall, J.), entered January 26, 2015 in a CPLR
article 78 proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 10, 2016                         Frances E. Cafarell
                                                  Clerk of the Court